Citation Nr: 1208809	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coccyx pain syndrome.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the above issue was remanded by the Board in August 2011 for further evidentiary development.  As will be further explained below, this development having been achieved with respect to the rating issue, that issue is now ready for appellate review.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's coccyx pain syndrome is manifested by subjective complaints of constant pain in the coccyx area.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for coccyx pain syndrome are not met.  38 U.S.C. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5298 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2006 letter provided this notice to the Veteran.

The Board observes that the August 2006 letter was sent to the Veteran prior to the May 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.  Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment records, and private treatment records are associated with the claims folder.

In August 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to obtain the correct mailing address of the Veteran so that notice regarding a scheduled hearing could be properly delivered.  The requested address having been obtained and corrected letter having been sent, the issues now returns to the Board for appellate review.  The Board notes that the issue of entitlement to an initial rating in excess of 10 percent for coccyx pain syndrome is addressed in the decision below; however the issue of entitlement to a TDIU, as will be explained below, must unfortunately be remanded again for further development.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in February 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Board notes that an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  In this regard, the Board finds that the VA examination obtained in this case is more than adequate as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's coccyx pain syndrome.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected coccyx pain syndrome.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, as noted above, separate ratings can be assigned for separate periods of time based on the facts found, i.e., "staged" ratings.  Fenderson v. West, supra; 38 C.F.R. § 4.2 (2010).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected disability did not undergo an increase in severity sufficient to warrant a staged rating during the relevant appeal period.  As such, the Board will discuss the Veteran's coccyx pain syndrome symptomatology in relation to the applicable rating criteria for the entire appeal period.

The Veteran is currently assigned a 10 percent evaluation under Diagnostic Codes 5299-5298 which contemplates removal of the coccyx.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Diagnostic Code 5298 assigns a maximum 10 percent evaluation for partial or complete removal of the coccyx with painful residuals.

Under the law, the Veteran is currently receiving the maximum disability evaluation under Diagnostic Code 5298 which requires painful residuals following partial or complete removal of the coccyx.  

The Veteran was afforded a VA examination in February 2007.  The Veteran reported the he had increased fatigue syndrome and malaise during the day.  The Veteran stated he could walk about two blocks before he started having increased pain symptoms over the coccyx area.  The Veteran stated that he had constant pain of the sacral and coccyx area on a daily basis.  The Veteran reported that the pain was brought about by prolonged sitting, standing, walking, going up and down stairs, bending and lifting objects, and weather changes.  The Veteran noted that he took medication for the pain.  On the day of the examination the Veteran reported pain as 8/10 and stated that during an acute flare-up the pain was 10/10.  The Veteran stated he had acute flare-ups 2-3 times a week lasting for 20 to 30 minutes in duration.  The acute events were precipitated generally by higher levels of activity.  The Veteran reported that during an acute flare-up he had to stop all activity until the pain subsided.  Upon examination it was noted that the Veteran exhibited a slightly exaggerated lordotic curvature.  There was no spinous process tenderness, no elevation of hips, no paraspinous spasms, and no pain with heel walking or raised toe walking.  The Veteran did, however, show slight unsteadiness with maneuvers with some stiffness around sacral region.  Upon examination of the lower back, the Veteran exhibited flexion to 80 degrees and extension from 0 to 5 degrees.  Rotation was 30 degrees bilaterally and lateral movement was 20 degrees bilaterally with reported stiffness of the lower back.  X-rays taken in conjunction with the examination revealed a grade 1 anterior listhesis of L4 on L5; a severe narrowing of L5/S1 disc space with gaseous disc degeneration; disc space narrowing at T12/L1, L2, and L3; multilevel degenerative joint disease with endplate osteophytes; and facet joint degenerative joint disease at L4/L5 and L5/S1.  The Veteran's sacrococcygeal alignment was anatomic.  Sacroiliac joints and the pubic symphysis demonstrated normal alignment; however there was patchy sclerosis at the pubic symphysis.  The Veteran was diagnosed with status post pilonidal cyst removal with residual postoperative adhesions.  The examiner further noted that it was at least as likely as not the Veteran's multilevel lumbar spondylosis and his degenerative disc disease and degenerative joint disease changes at L2-L3, L4-L5, and L5-S1 were the result of his having driven a truck for 20 years rather than his service-connected coccyx pain syndrome or the pilonidal cyst removal.  

With consideration of the above the Board finds that the Veteran is not entitled to an increased rating in excess of 10 percent for his service-connected coccyx pain syndrome.  In this regard the Board notes that the Veteran upon examination did not reveal residuals of the fracture of the coccyx greater than that contemplated by his current evaluation.  Clinical findings indicative of a more severe disability due to his service-connected disability are absent.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  Indeed the Veteran's multilevel lumbar spondylosis with subjective complaints of radiculopathy to his feet and mid-thigh were found to be related to the Veteran's degenerative disc disease and degenerative joint disease of L2-3, L4-5, and L5-S1 by the VA examiner and related to his truck driving, not his service-connected disability.  In this regard, the Board notes that service connection for a low back disability including lumbar disc disease with sciatic nerve involvement has been denied by the RO on multiple occasions in unappealed rating decisions in April 1981, May 1983, June 1983, March 1984, March 1987, March 1990, July 1992, and most recently in May 2007.  

Additionally, the Board acknowledges the Veteran's own statements that he is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges the Veteran's statements that his service-connected disability is worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board). Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

The evidence does not show that symptomatology associated with the Veteran's coccyx pain syndrome more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore the currently assigned 10 percent rating is appropriate for the entire appeal period.

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coccyx pain syndrome with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is no credible evidence in the record which suggests that the disability itself markedly impacted his ability to perform his job.  Moreover, there is no probative evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is no evidence in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluation assigned herein.  What the evidence in this case does not show is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of an initial disability rating higher than 10 percent for the Veteran's service-connected coccyx pain syndrome.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for coccyx pain syndrome is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, the issue of a TDIU must be remanded for further development.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran was afforded a social and industrial survey in February 2007 which addressed the Veteran's affects of his disabilities on his ability to work.  After a thorough examination the examiner noted that the Veteran had severe industrial impairment and moderate social impairment that was more likely than not the result of his service-connected disability.  The examiner further stated that the Veteran's service-connected disability impacted his ability to perform on the job because his back pain made it difficult for him to remain in any position long enough to do any meaningful work, especially truck driving, his most recent occupation.  

The Board acknowledges the examiner's opinion but notes that it is unclear whether the examiner is stating that the Veteran's ability to work is prohibited by his service-connected coccyx pain syndrome or his lumbar spine disabilities which, as noted above, are not related to the Veteran's service-connected disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, the Veteran was afforded a VA examination; however, the Board finds that the examination provided was not adequate because the examiner's opinion is unclear as to whether the Veteran is unable to work due to his service-connected coccyx pain syndrome or his nonservice-connected back disabilities.  As such the Board finds that an addendum opinion is required to clarify the level of impact that the Veteran's service-connected coccyx syndrome has on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1. Return the file to the VA examiner who conducted the February 2007 social and industrial survey to determine the effect of the severity of the Veteran's service-connected coccyx pain syndrome on his ability to obtain and maintain employment.  

The examiner should expressly describe what types of employment activities are limited because of his service-connected disability alone.  The examiner should also describe what type(s) of employment, if any, is feasible given the functional impairment of the Veteran's disability.  The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected coccyx pain syndrome causes him to be unable to obtain and retain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.  

Please send the claims folder to the examiner for review in conjunction with the examination.

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the record contains sufficient evidence to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


